Citation Nr: 1233980	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-05 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left eye disorder, characterized by sensitivity to light.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2000 to January 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In March 2008, the RO denied service connection for depression and the left eye disorder.  In August 2010, the RO denied service connection for PTSD due to military sexual trauma (MST).   

The Board notes that her February 2010 Appeal To Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing.  Her initially scheduled hearing was rescheduled.  However, Veteran failed to appear at her hearing in May 2011.  Accordingly, the Board is proceeding as though she withdrew this hearing request because the Veteran neither filed for a postponement for this hearing nor provided documentation showing good cause for her failure to appear.  38 C.F.R. § 20.704(d) (2011).

The Board notes the Veteran's VA treatment records include diagnoses for PTSD and depression, as the RO separately adjudicated in the ratings on appeal.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  The Board notes the RO recharacterized the Veteran's claim on the June 2011 supplemental statement of the case.  Thus, in light of Brokowski, Robinson, and Clemons, the Board has also recharacterized the Veteran's claim as indicated on the title page.  

However, these claims must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board sincerely regrets any additional delay a remand of these claims may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran claims she suffers from an acquired psychiatric disorder, including depression and PTSD due to MST.  Additionally, she claims she suffers from a left eye disorder, also characterized as sensitivity to light.  Both of these disabilities she attributes to her military service.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claim, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the service treatment records note that in January 2001 the Veteran reported that she had been feeling depressed in November and December.  Her post-service VA treatment records, dated September 2000 to November 2010, show current diagnoses of depression and PTSD.  Additionally, the Veteran states that her PTSD is due to MST because her abuser in service is the father of her third child, and he was also in the military at the same time as the Veteran.  However, the Board notes that while these VA treatment records show a history of domestic violence, they do not contain a medical nexus opinion concerning the etiology of any acquired psychiatric disorder, including either depression or PTSD, and especially in terms of whether it is related or attributable to her military service.  So the Board must obtain this necessary medical comment before readjudicating this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Concerning the claim for a left eye disorder, it is unclear whether the Veteran has a current disability.  In this respect, her service treatment records indicate she received treatment for keratitis in September 2000.  However, there are no additional service treatment records or VA treatment records indicating she has a current disability, or a residual of that in-service diagnosis.  Thus, in light of the holding in McLendon, the Veteran should be scheduled for a VA examination to determine whether she has a left eye disorder and, if so, whether it is attributable to her military service.  Id.  

The Veteran has reported that she has emails that support that she was being beaten during service.  She also stated that she had the perpetrator arrested for abuse after service in August 2004 in Manhattan, KS.  Efforts to obtain this documentation should be obtained on remand.

Any outstanding VA or private treatment records relevant to the Veteran's claims should also be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  There are VA treatment records dating through November 2010 from the Buffalo VA Medical Center (VAMC) associated with the claims file.  It stands to reason the Veteran has continued to seek treatment for her psychiatric disorder, at the very least, since that time.  VA has a duty to obtain these, and any additional outstanding treatment records from VA Medical Centers.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, as the case must be remanded for the foregoing reasons, additional efforts should be undertaken to ensure that the Veteran's service treatment records are complete.  

Accordingly, these claims are REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include any clinical records and psychiatric records.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to her claimed disabilities from the Buffalo VAMC, dated from November 2010 to the present.  

3.  The Veteran has reported that she has emails that support that she was being beaten during service.  Ask the Veteran to provide copies of these emails.

4.  The Veteran has reported that she had her abuser arrested after service in August 2004 in Manhattan, KS.  Make arrangements to obtain the police/arrest records related to this incident.

5.  After receipt of all additional records, schedule the Veteran for a VA examination by a psychiatrist or psychologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, depression, etc.  

(a)  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the diagnosis is based.  The Veteran has stated that she was abused be the father of her child during service.  

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of depression during service in November and December 2000 and her reports of a continuity of symptomatology since service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  The Veteran should be scheduled for a VA opthalmology examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should identify all current left eye disorders found to be present

If a current left eye disorder is found, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left eye disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the in-service diagnosis of keratitis and determine whether there are any residuals of that eye disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

8.  Finally, readjudicate the claims.  If the claims remain denied, send the Veteran a supplemental statement of the case (SSOC) and give her an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

